department of the treasury internal_revenue_service washington d c tax exempt and ser elon feb ov ’ er t t ty ’ uil no krekkekkekere rrkkekkkkkrkkre rk rk warekakrkkeere legend taxpayer a kk ra taxpayer b rarkrwhrkrr ike financial_institution a nlalalaialaleilaleiela eere eee rrikrkerr er dekh eae eee ce ginette ira a roth_ira x roth_ira y amount amount amount dear kkkekkkekeke this is in response to a request dated as supplemented by additional communication dated in which your authorized representative requests relief under sec_301_9100-3 of the procedure and administration regulations regulations on your behalf you submitted the following facts and representations in connection with your request taxpayer a and taxpayer b are married and file joint federal_income_tax returns taxpayer a maintained ira a and roth_ira x taxpayer b maintains roth_ira y taxpayer a converted amount from ira a to roth_ira x taxpayer a and taxpayer b each also contributed amount to roth_ira x and roth_ira y respectively all accounts are maintained by financial_institution a in taxpayer a and taxpayer b filed their joint federal_income_tax returns using a cpa after amending their federal_income_tax return to correct an unrelated error the tax professional employed by taxpayer a and taxpayer b realized that for ee taxpayer a and taxpayer b exceeded the adjusted_gross_income limits and that part of their regular contributions to roth_ira x and roth_ira y were not allowed and that taxpayer a’s conversion of amount from ira a to roth_ira x was improper at the time of this discovery by the return preparer taxpayer a and taxpayer b had missed the deadline for recharacterizing the contributions taxpayer a and taxpayer b represent that they are not under examination by the internal_revenue_service service based on your submission and the above facts and representations you request a ruling that pursuant to sec_301_9100-3 of the regulations taxpayer a and taxpayer b be granted a period of days from the date of this letter_ruling to recharacterize amount from roth_ira x back to a traditional_ira and amount from roth_ira x and amount from roth_ira y respectively into traditional iras with respect to your request for relief under sec_301_9100-3 of the regulations code sec_408a and sec_1_408a-5 of the federal_income_tax regulations i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having originally been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira ina recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax return for the year of contributions sec_1_408a-5 q a-6 of the i t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provides that an individual with an adjusted_gross_income as modified within the meaning of subparagraph c c in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 q a-2 of the i t regulations provides that an individual with modified_adjusted_gross_income in excess of dollar_figure big_number for a taxable_year is not permitted to convert an amount to a roth ra during that taxable_year furthermore q a-2 provides that in the case of a husband and wife who file a joint federal_income_tax return the modified_adjusted_gross_income subject_to the dollar_figure limit is the modified_adjusted_gross_income derived from the joint_return using the couple’s combined income sec_1_408a-5 q a-3 of the i t regulations provides that a contribution that is being recharacterized as a contribution to the second ira is treated as having been originally contributed to the second ira on the same date in the case of a regular contribution for the same taxable_year that the contribution was made to the first ira sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if the taxpayer's request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax 2vili eyv x a professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section in this case taxpayer a and taxpayer b were not eligible to do a roth_ira_conversion in because their modified_adjusted_gross_income exceeded the limit of code sec_408a also taxpayer a and taxpayer b were each not eligible to contribute amount of their total contribution of amount to roth_ira x and roth_ira y respectively taxpayer a failed to recharacterize amount and amount from roth_ira x back to a traditional_ira within the time permitted by law also taxpayer b failed to recharacterize amount from roth_ira y back to a traditional_ira within the time permitted by law therefore it is necessary to determine whether taxpayer a and taxpayer b are eligible for relief under the provisions of sec_301_9100-3 of the regulations relied on the services of their tax advisor in preparing their taxpayer a and taxpayer b returns although taxpayer a and taxpayer b were ineligible for their roth_ira_conversion and were ineligible for a portion of their total regular contributions taxpayer a and taxpayer b were unaware that they were ineligible until receiving notice from their tax professional upon the completion and filing of their federal_income_tax return long after the deadline for a recharacterization taxpayer a and taxpayer b were advised by their tax professional of the need to recharacterize amount and amount from roth_ira x and amount from roth_ira y respectively but only after the deadline for recharacterization had passed as a result taxpayer a and taxpayer b requested this ruling after discovering the mistake but prior to the service discovering the failure to make a timely election to recharacterize thus taxpayer a and taxpayer b satisfy clauses i and v of sec_301 b of the regulations in addition the statute_of_limitations on taxpayer a and b’s federal_income_tax return remains open and the interests of the government would not be prejudiced by providing relief accordingly the service concludes that pursuant to sec_301_9100-3 of the regulations taxpayer a is granted a period not to exceed days from the date of this letter to recharacterize amount and amount from roth_ira x back to a traditional_ira also taxpayer b is granted a period not to exceed days from the date of this letter to recharacterize amount from roth_ira y back to a traditional_ira this letter assumes that the above traditional iras and roth_ira qualify under code sec_408 and sec_408a respectively at all relevant times this letter is directed only to the taxpayers who requested it code sec_6110 provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file with this office should you have any concems regarding this ruling please contact identification_number at - please address all correspondence to rurekkkkkkka sincerely yours culler a werbing carlton a watkins manager employee_plans technical group
